Citation Nr: 1700638	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

Although not yet adjudicated by the agency of original jurisdiction (AOJ), the Board has jurisdiction over the issue of TDIU, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), via the appeal for an increased rating for PTSD.  

The decision below awards a 70 percent rating for the Veteran's service-connected PTSD, and entitlement to TDIU since at least February 7, 2013.  The issues of a rating higher than 70 percent for PTSD and a TDIU prior to February 7, 2013, are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Since at least February 7, 2013, the Veteran's PTSD has been productive of suicidal and homicidal ideation, multiple panic attacks per week, visual hallucinations/intrusive imagery, avoidance and isolation, unprovoked irritability, sleep disturbance, nightmares, mood swings, and depression, resulting in occupational and social impairment with deficiencies in most areas; but not total social impairment.

2.  Since at least February 7, 2013, the Veteran's service-connected PTSD, alone, has prevented him from securing or following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent since at least February 7, 2013, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for a grant of TDIU since at least February 7, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has had a 50 percent rating for his service-connected PTSD since July 2009.  In August 2012, he filed a claim for an increased rating on the grounds that his symptoms have worsened.  See 38 C.F.R. § 3.400(o)(2).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD has been evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, throughout the appeal period.  Under that Diagnostic Code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings for mental disorders are assigned according to the manifestations of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Global assessment of functioning (GAF) scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  GAF scores between 51 to 60 were indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Facts and Analysis

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

On VA examination in November 2012, the examiner averred that the Veteran was generally functioning satisfactorily with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, with a GAF of 55; however, on December 5, 2012, a VA mental health treatment provider averred that the Veteran's PTSD "symptoms have fluctuated from moderate to severe," with symptoms that included flashbacks, intrusive memories, anger outburst, social isolation/withdrawal from significant social interaction, mood swings, sleep difficulty, nightmares, increased anxiety, increased irritability, avoidance behaviors, hypervigilance, and depressive mood.  See also August 10, 2012, letter from Charleston Vet Center social worker, advising that the Veteran's "PTSD symptoms have gotten worse" and were "quite severe at times."

Mental health records dated in February 2013 document the Veteran as having visual hallucinations (seeing shadows) and passive thoughts of suicide.  See VA Mental Health Note dated February 7, 2013.  See also February 8, 2013, letter from Charleston Vet Center social worker, advising that the Veteran was having both suicidal and homicidal ideations, and panic attacks at least two to three times weekly.  The Vet Center social worker added that the Veteran was "not capable of working at this time and is unable to sustain gainful employment due to his chronic PTSD," and averred that the Veteran's GAF was 45.

In consideration of the evidence of record, the Board finds that, since at least February 7, 2013, the Veteran's PTSD has been productive of suicidal and homicidal ideation, visual hallucinations (seeing shadows), multiple panic attacks per week, avoidance behaviors/isolation, periods of unprovoked irritability and violence, sleep disturbance, nightmares, hypervigilance, mood swings, and depression; resulting in occupational and social impairment with deficiencies in most areas.  This level of disability warrants a 70 percent rating since at least February 7, 2013.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This is so particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although a higher disability rating is warranted, the Board finds that the evidence does not show that the Veteran's PTSD approximates total occupational and social impairment.  Thus, an even higher rating of 100 percent is not warranted under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Most of the very severe symptoms listed at that level are not shown by the evidence.  Additionally, although the Veteran has problems establishing and maintaining effective relationships, he is oriented, which is not indicative of total impairment.  Furthermore, the benefit-of-the-doubt doctrine was applied in awarding the 70 percent rating.

Even though a 100 percent schedular rating is not warranted under the PTSD Diagnostic Code, owing to the above increase in rating of the Veteran's service-connected PTSD to 70 percent since at least February 7, 2013, the Veteran has met the schedular criteria under 38 C.F.R. § 4.16(a) since at least that date.  Moreover, the Veteran's Vet Center social worker avers that the Veteran is "not capable of working at this time and is unable to sustain gainful employment due to his chronic PTSD."  See also February 2011 VA PTSD examiner's opinion that the Veteran is unable to work due to his PTSD.  There is no evidence of record to the contrary.

Given that the Veteran has not worked since May 2009 (see October 2009 VA PTSD examination report), the fact that the Veteran now has a rating of 70 percent for his service-connected PTSD since at least February 7, 2013, and the medical and lay evidence pertaining to unemployability, the Board finds that, when resolving reasonable doubt in his favor, the Veteran's service-connected PTSD, alone, prevents him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, a TDIU is warranted since at least February 7, 2013.  

This intermediary grant of benefits will not prejudice the Veteran.  The issues of a rating higher than 70 percent PTSD prior to February 7, 2013, and entitlement to TDIU prior to February 7, 2013, are addressed in the remand section, below.  



ORDER

A disability rating of 70 percent for PTSD since at least February 7, 2013, is granted; subject to the laws and regulations governing the payment of monetary awards.

TDIU effective since at least February 7, 2013, is granted; subject to the laws and regulations governing the payment of monetary awards.


REMAND

In view of the decision above, the issues remaining on appeal are: (1) entitlement to a 70 percent rating prior to February 7, 2013 and (2) entitlement to a TDIU prior to February 7, 2013.

Letters from VA and the local Vet Center social workers advise that the Veteran has been in weekly group (and at times individual) PTSD psychotherapy at the Charleston Vet Center since 2009 (see, e.g., August 10, 2012, and February 8 2013, letters from Vet Center social workers), but there are no Vet Center treatment records in the claims file.  Those records should be requested.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).  On remand, the claims file should be updated to include all VA Medical Center (VAMC) mental health treatment records dated after February 2013.  A retrospective medical opinion should then be provided.  

Accordingly, these issues are REMANDED for the following actions:

1.  Request a copy of all of the Veteran's treatment records from the Charleston (South Carolina) Vet Center, and the VAMC mental health treatment records dated after February 2013, and associate these records with the claims file.

2.  Forward the claims file for review by a psychiatrist or psychologist.  After reviewing the claims file, the reviewer should provide a retrospective opinion:

(a) describing the symptoms and severity (occupational and social functioning) of the Veteran's PTSD prior to February 7, 2013 and (b) to the extent possible, determine the onset date of the current severity level, such as what was described in the February 7 and 8, 2013 medical records.

A rationale for all opinions must be provided.  If an opinion cannot be provided, it should be explained why this is so.

3.  Finally, re-adjudicate the claims remaining on appeal-(1) entitlement to a 70 percent rating prior to February 7, 2013 and (2) entitlement to a TDIU prior to February 7, 2013.  All of the evidence associated with the claims file after the April 2013 statement of the case must be addressed.  If a claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


